DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-14, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Glass et al. (US 8,340,711).) in view of Abnett et al. (US 2015/0156321).
Regarding claim 6, Glass teaches  a computer-implemented method comprising: obtaining, by a mobile computing device, a first access point identifier associated with a first access point of a first wireless network (i.e., automatically obtain the access point identifier directly from the selected access point (col. 5, lines 5-10); determining, by the mobile computing device, that an E911 address corresponding to the first access point identifier is not available (i.e., If the current access point identifier does not match any of the home access point identifiers and none of the home access point identifiers are set to the default value, service is denied.., The identifier for the current access point can be used to select the appropriate physical address to provide for E911 purposes col. 9, lines 23-54); obtaining, by the mobile computing device, a first street address associated with the first access point identifier (i.e., The provided physical address can 
Glass does not specifically teach causing an E911 address database associated with a public safety access point to store the first street address as a current E911 address for the mobile computing device.
However, the preceding limitation is known in the art of communication. Abnett teaches To support Enhanced 9-1-1 (E-911) location detection, the PSAP controller 156 queries an automatic location information (ALI) controller 157/ALI database 158, which maps telephone numbers to physical addresses (street address) and may be managed by the local telecom provider. Further, the PSAP controller 156 in this embodiment also retrieves personal emergency information stored in the AEI database 148 from the AEI controller 147 (duties performed by the cloud PBX server 120 in this example). As a result, both the address information of hotel 102a and personal emergency information associated with the caller making the incoming emergency call are displayed to the PSAP operator by the operator's console 154 ([0047]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Abnett within the system of Glass in order to dispatch emergency services such as an ambulance, fire, or police to the caller's location and 
Regarding claim, 7, Glass in view of Abnett teaches all the limitations above. Glass teaches obtaining street address via user interface on the mobile computing device (i.e., street address can be input by subscriber col. 6, lines 15-28).
Regarding claim 10, Glass in view of Abnett teaches all the limitations above. Glass further teaches obtaining the first street address associated with the first access point identifier comprises determining the first street address based at least in part on information obtained from other mobile computing devices associated with the first access point (i.e., can be automatically determined based upon information regarding the subscriber's current location (as determined via GPS, radio location or any other positioning method) or based upon the subscriber's current information (col. 6, lines 15-28).
Regarding claim 11, Glass in view of Abnett teaches all the limitations above. Glass further teaches the first street address associated with the first access point is obtained from the first access point (col. 6, lines 15-28).
Regarding claim 12, Glass in view of Abnett teaches all the limitations above. Glass further teaches the first access point identifier comprises one or more of a Media Access Control address (“MAC address”), Internet Protocol address (“IP address”), or Service Set Identifier (“SSID”) (col. 5, lines 11-36).
Regarding claim 13, Glass in view of Abnett teaches all the limitations above. Glass further teaches determining that an E911 address corresponding to the first access point identifier is not available comprises: querying, by the mobile computing 
Regarding claim 14, Glass in view of Abnett teaches all the limitations above. Glass further teaches determining that the mobile computing device is no longer communicating with the first access point; and updating the current E911 address for the mobile computing device to a default E911 address, i.e., Each physical address can have a separate, associated home access point identifier. If any of the physical addresses are validated, the subscriber profile can be updated and dual mode services can be activated. The home access point identifier for each valid address can be set to a default value. The home access point identifier for any invalid addresses or where addresses have not been provided can be set to an invalid default value (col. 9, lines 7-23).
Regarding claims 17, 20, Glass teaches non-transitory computer-readable medium storing computer-executable instructions that, when executed by a processor, configure the processor to: in response to a determination that no street address is associated with a first access point of a first wireless network, obtain a first street address and associate it with the first access point (for E911 physical/street address is 
Glass does not specifically teach causing an E911 address database associated with a public safety access point.
However, the preceding limitation is known in the art of communication. Abnett teaches To support Enhanced 9-1-1 (E-911) location detection, the PSAP controller 156 queries an automatic location information (ALI) controller 157/ALI database 158, which maps telephone numbers to physical addresses (street address) and may be managed by the local telecom provider. Further, the PSAP controller 156 in this embodiment also retrieves personal emergency information stored in the AEI database 148 from the AEI controller 147 (duties performed by the cloud PBX server 120 in this example). As a result, both the address information of hotel 102a and personal emergency information associated with the caller making the incoming emergency call are displayed to the 
Regarding claim 18, Glass in view of Abnett teaches all the limitations above. Glass teaches the processor, configure the processor to provide the first street address to a public safety access point in response to an emergency call placed via the first mobile computing device (i.e., At reference numeral 606, the address information is validated. Validation can include geocoding the physical address to calculate corresponding latitude and longitude coordinates and determining which PSAP, if any, can provide service for the physical address location col. 10, lines 20-30).
Regarding claim 19, Glass in view of Abnett teaches all the limitations above. Glass teaches the processor, configure the processor to store the association between the first street address and the first access point (col. 10, lines 20-60).

Allowable Subject Matter
Claims 1-5 are allowed in view of the Applicant’s arguments and amendments.
Claims 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842.  The examiner can normally be reached on MON-FR 9-6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEAN A GELIN/Primary Examiner, Art Unit 2643